Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

The following is an examiner’s statement of reasons for allowance:

In addition to applicant’s remarks filed 9/3/2019, the prior arts of record including the newly cited prior art when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 21 and 29 when taken in the context of the claims as a whole.  
At best the prior art of record, specifically, Kocienda (US 2009/0174667 A1) discloses a method for displaying a plurality of key icons each having an adjustable size hit region, wherein the adjustable size hit region is adjusted based on a sequence of individual touch points input by a user on the touch screen display (Figs. 8A-8C and [0101-0102]); Han (US 2010/0185681 A1) discloses user manipulating cursor or pointer touching boundary of icon or grouping of icons for selecting the icon or grouping of icons wherein the distance between the physical object representing a location of a pointer or cursor and the center of the icon determines whether that icon is selected (FIGS. 2(a)-2(b) and [0040-0041]); Morin (US 2009/0007001 A1) discloses a virtual keypad system for inputting text, wherein the next key(s) most likely to be selected by user are enlarged for a period of time (FIG. 3 and [0063]); Liu (US 2010/0115436 A1) discloses displayed avatars that may dynamically move in relationship to other avatars to further indicate with who a member and/or the current user may be in communication 
In addition, references uncovered have not provided a basis of evidence for asserting a motivation for one of ordinary skill in the art at the time the invention was made, knowing the teachings of the prior art of record and the newly cited art, would have combined them to arrive at the present invention as recited in the context of independent claims 21 and 29 as a whole.
Thus, claims 21 and 29 are allowed over the prior arts of record.  Claims 22-28, 30, 33-35 and 41 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 9/3/2019.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/KC/Examiner, Art Unit 2143                                                                                                                                                                                                        
                                                                                                                                                                                                    /JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143